DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
       
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11-14 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 13-14 recite in part “…..parent node data representative of …….the capability of the candidate node device….”. It is unclear if the above is meant to be “…..parent node data representative of …….a capability of the parent node device….” or “…..parent node data representative of …….the capability of the candidate node device….”.
Regarding claims 2-7 and 23, these claims depend upon claim 1 and thus are rejected on the same basis as mentioned for claim 1 above. 
Regarding claim 8,  line 14 recites in part “…..the capability of the parent node device……..”. There is insufficient antecedent basis for the underlined “the” above.
Regarding claims 11-14, these claims depend upon claim 8 and thus are rejected on the same basis as mentioned for claim 8 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-8, 11-12, 14-15, 18-20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIESMAIER et. al. (US 20180013658 A1, WIESMAIER hereinafter) in view of Singh et. al. (US 20200154339 A1, Singh hereinafter) and further in view of Hong et. al. (US 20190327660 A1, Hong hereinafter).

WIESMAIER discloses the following:

With respect to independent claims 1, 8 and 15:

Regarding claim 1,    A method, comprising:
receiving, by a network device (e.g. “an originator node of said plurality of originator nodes is configured to generate an event and send generated event data relating to said generated event to at least one neighboring node, for facilitating processing of said generated event data by a processor of each one of said at least one neighboring nodes“ [0056]. Moreover, “the specified originator node sends the generated event data not only to a neighboring node as exemplified above, but also to a parent node, which in turn sends the generated event data to any one, or selected child nodes (parent nodes to other child nodes). Each of the receiving child nodes stores the data, and in case an event generated at their end and the so stored event data meet a given condition, then the specific child node may constitute a neighbor of the originator node” [0099],  which parent node receiving the generated event data is considered as the network device and which parent node will be referred to as neighbor parent node for the remainder of this document) comprising a processor (e.g. “aforesaid processor), capability data (e.g. “The generated event data can include any data relating to the generated event such as the event itself, a copy of the event, a part of the event, a processed version of the event, data related to the event, such as metadata, data relating to the originator of the event such as the originator's ID uniquely identifying the originator node, or any other information that pertains to the originator node. One should note that the generated event data can include one or more of the content and non-content characteristics of the generated event, such as the generation time of the event which is a non-content characteristic of the event, but can also include other data relating to the event, such as a part of the event” [0108], which event data is associated with capability data, and content and non-content characteristic of the event is associated with capability of the candidate node device), representative of a capability of a candidate node device (e.g. aforesaid originator node);
receiving, by the network device (e.g. aforesaid neighbor parent node), a first data structure (e.g. aforesaid originator's ID in the generated event data must have a data structure, which data structure is considered as the first data structure), wherein the first data structure comprises candidate node data representative of the candidate node device to be used for connectivity (e.g. aforesaid originator's ID uniquely identifying the originator node is considered as the candidate node data representative of the candidate node device to be used for connectivity);
in response to receiving the capability data  and the first data structure  (e.g. aforesaid event data comprises the capability data and the first data structure) and in response to a first condition associated with a geographic radius of the candidate node device being determined to have been satisfied (e.g. “Data storage 205 can also store a function data 217. Function data 217 can include one or more functions. Each function is indicative of how to determine whether a condition is met in order to determine whether a receiving node is a neighboring node of an originator node” [0157], wherein “A function can indicate that the condition is met, if the number of hops (or the physical distance) between the originator node and receiving node 200 is not larger than a given threshold” [0163]. Note that the condition of the physical distance meeting a given threshold is associated with the condition of geographic radius of the candidate node device being determined to have been satisfied), determining, by the network device, that the candidate node device is a neighbor node device (e.g. “the specified originator node sends the generated event data not only to a neighboring node as exemplified above, but also to a parent node, which in turn sends the generated event data to any one, or selected child nodes (parent nodes to other child nodes). Each of the receiving child nodes stores the data, and in case an event generated at their end and the so stored event data meet a given condition, then the specific child node may constitute a neighbor of the originator node. To this end, a proper notification (in the form of a response) is sent from the child node directly to the originator node” [0099]. Note that the underlined feature is different from the claimed feature and this difference is discussed below); and
in response to a second condition being determined to have been satisfied (e.g. aforesaid determining that the candidate node device is a neighbor node), generating, by the network device, a second data structure that comprises parent node data (e.g. “the specified originator node sends the generated event data not only to a neighboring node as exemplified above, but also to a parent node, which in turn sends the generated event data to any one, or selected child nodes (parent nodes to other child nodes). Each of the receiving child nodes stores the data, and in case an event generated at their end and the so stored event data meet a given condition, then the specific child node may constitute a neighbor of the originator node. To this end, a proper notification (in the form of a response) is sent from the child node directly to the originator node. The originator node updates its neighboring data to include also the child node that originated the response” [0099], which notification data is considered as the parent node data and must have a structure considered as the second data structure).

It is noted that while disclosing candidate node and data structure, WIESMAIER is silent about the candidate node device is a parent node device to be used for the connectivity with a node device, and a second data structure that comprises parent node data representative of the parent node device and the capability of the candidate node device,  which however had been known in the art before the effective filing date of the claimed invention as shown by Singh in a disclosure “SYSTEMS AND METHODS FOR NEIGHBORING NODE DISCOVERY IN A NETWORK” (Title), wherein “a neighboring node discovery method includes receiving, at a first node, a first neighbor solicitation message“ [0004], which neighbor solicitation message is associated with data with a data structure comprising the capability of the candidate node which is the parent node as discussed below. 
 Furthermore, “To provide proper routing between the nodes and the centralized network, the IoT system provides an internet protocol (IP) based infrastructure that transmits data between the nodes by relying on unique identifiers associated with each node (e.g., a unique IP address). For new nodes to couple to the IoT system, each of the new nodes may identify neighboring nodes that have available capacity to receive data from and provide data to the new node. Identifying the neighboring nodes, which may be potential parent nodes, may be referred to herein as a neighbor discovery operation” [0018]-[0019]. Note that aforesaid unique IP address of a parent node is considered as the parent node data representative of the parent node device. Furthermore, “In an example, a low power device 110, or any other node 108 or 109, that is not presently linked with a neighboring node may perform a neighbor discovery operation to identify a neighboring or potential parent node suitable for a communication strategy of the low power device 110 or other node 108 or 109…… While the neighbor discover operation is described below with respect to the low power device 110, any node 108 or 109 may perform the neighbor discovery operation in a similar manner. In the neighbor discovery operation, the low power device 110 transmits a neighbor solicitation message to any of the nodes 106a, 106b, 108, and 109 that are within communication range of the low power device 110…… The nodes 106a, 106b, 108, and 109 that receive the neighbor solicitation message may transmit neighbor advertisement messages back to the low power device 110 indicating an availability status to link with a new neighbor node and other characteristics of the node 106a, 106b, 108 or 109 that may aid the low power device 110 in deciding which node is the best candidate available to establish a link…… When comparing the neighbor advertisement message from the root node 106b with the neighbor advertisement messages from the root node 106a and the child nodes 108 and 109, the proximity of the root node 106b to the network 104 and the indication that the root node 106b is linked with fewer child nodes 108 than the root node 106a may both influence creation of a bidirectional data link between the root node 106b and the low power device 110. Other considerations may also influence the selection of a parent node by the low power device 110.” [0024]-[0026], which low power device 110 is considered as the node device.
Therefore, it would have been obvious to one of ordinary skill in the art to combine Singh’s method of determining a parent node to be used for the connectivity with a node device to WEISMAIER’s method of determining a neighbor node and also combine the parent node data representative of the parent node and the capability of the parent node of Singh with the second data structure of WEISMAIER so that “communication bandwidth consumption resulting from the neighbor discovery operations” may be reduced and “mechanisms that efficiently generate reliable communication links between nodes within the IoT system” may be provided [0019].
It is further noted that while disclosing second condition, WIESMAIER in view of Singh is silent about second condition associated with a service level of the node device being determined to have been satisfied, and wherein the service level comprises an ultra-reliable low-latency communication service, and based on the service level being determined to be the ultra-reliable low-latency communication service, biasing the node device towards a donor device based on a number of hops between the donor device and the node device, which however had been known in the art before the effective filing date of the claimed invention as shown by Hong in a disclosure “METHOD AND APPARATUS FOR RESELECTING PATH FOR IAB RELAYING IN WIRELESS COMMUNICATION SYSTEM” (Title), wherein “In NR, path reselection problem can be seriously occurred. Since NR network nodes, e.g. IAB nodes, are connected with forming multiple hops, a suitable path should be selected. Such path reselection scheme is necessary to support service continuity so as to avoid radio link failure (RLF)” [0137]. Furthermore, “various factors other than cell quality may be configured for criteria of path reselection. The various factors for criteria of path reselection may include at least one of the followings: …. Latency: Latency from the corresponding node to 5G core network. Number of hops: How many nodes are connected from the corresponding node to 5G core network. ….. Supported slice or service type: one of enhanced mobile broadband (eMBB), ultra-low latency communications (URLLC) or massive internet-of-things (MIoT)” [0142]-[0147], which service type is associated with the service level and the path selection or the number of hops or the number of nodes connected from the corresponding node to the 5G core network is associated with biasing the node device towards a donor device, wherein the 5G core network is associated with the donor device since “IAB-donor refers RAN node which provides UE's interface to core network and wireless backhauling functionality to IAB nodes” [0097]. Thus the path selection depends on the service level.  Note that since path selection is based on selecting the number of hops between the corresponding node and the donor node, for ultra-reliable and low latency communications (URLLC) service, the biasing of the corresponding node towards the donor node is based on the service level.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the ultra-reliable and low latency communications (URLLC) service level of the node device to the method for selecting the path or the number of hops between the donor device and the node device of WIESMAIER in view of Singh so that “various factors other than cell quality may be configured for criteria of path reselection” [0142] and thus applicable to new radio (NR) systems.

Regarding claim 8,   A system (e.g. “The presently disclosed subject matter includes a system, a method and a computer program product enabling communication between nodes, by establishing neighborhood relationships between nodes belonging to a network” [Abstract]), comprising: 
a processor (e.g. Fig. 2, processor 201); and
a memory that stores executable instructions that, when executed by the processor (e.g. “The types of nodes such as originator node, receiving node, child node, parent node and grandparent node illustrated in the Figures, each comprise or otherwise are associated with a non-transitory computer memory operatively coupled to one or more processors configured to execute the operations as disclosed herein” [0074]), facilitate performance of operations, comprising:
obtaining (e.g. “an originator node of said plurality of originator nodes is configured to generate an event and send generated event data relating to said generated event to at least one neighboring node, for facilitating processing of said generated event data by a processor of each one of said at least one neighboring nodes“ [0056]. Moreover, “the specified originator node sends the generated event data not only to a neighboring node as exemplified above, but also to a parent node, which in turn sends the generated event data to any one, or selected child nodes (parent nodes to other child nodes). Each of the receiving child nodes stores the data, and in case an event generated at their end and the so stored event data meet a given condition, then the specific child node may constitute a neighbor of the originator node” [0099], which parent node obtaining the generated event data is considered as the system obtaining the event data and which parent node will be referred to as neighbor parent node for the remainder of this document) capability data (e.g. “The generated event data can include any data relating to the generated event such as the event itself, a copy of the event, a part of the event, a processed version of the event, data related to the event, such as metadata, data relating to the originator of the event such as the originator's ID uniquely identifying the originator node, or any other information that pertains to the originator node. One should note that the generated event data can include one or more of the content and non-content characteristics of the generated event, such as the generation time of the event which is a non-content characteristic of the event, but can also include other data relating to the event, such as a part of the event” [0108], which event data is associated with capability data and content and non-content characteristic of the event is associated with capability of the candidate node device) representative of a capability of a candidate node device (e.g. aforesaid originator node);
 obtaining a first data structure (e.g. aforesaid originator's ID in the generated event data must have a data structure, which data structure is considered as the first data structure), wherein the first data structure comprises the candidate node device to be used for connectivity (e.g. aforesaid originator's ID uniquely identifying the originator node is considered as the candidate node data representative of the candidate node device to be used for connectivity);
in response to obtaining the capability data  and the first data structure (e.g. aforesaid event data comprises the capability data and the first data structure), and in response to a first condition associated with a geographic radius of the candidate node device being determined to have been satisfied (e.g. “Data storage 205 can also store a function data 217. Function data 217 can include one or more functions. Each function is indicative of how to determine whether a condition is met in order to determine whether a receiving node is a neighboring node of an originator node” [0157], wherein “A function can indicate that the condition is met, if the number of hops (or the physical distance) between the originator node and receiving node 200 is not larger than a given threshold” [0163]. Note that the condition of the physical distance meeting a given threshold is associated with the condition of geographic radius of the candidate node device being determined to have been satisfied), determining that the candidate node device is a neighbor node device  (e.g. “the specified originator node sends the generated event data not only to a neighboring node as exemplified above, but also to a parent node, which in turn sends the generated event data to any one, or selected child nodes (parent nodes to other child nodes). Each of the receiving child nodes stores the data, and in case an event generated at their end and the so stored event data meet a given condition, then the specific child node may constitute a neighbor of the originator node. To this end, a proper notification (in the form of a response) is sent from the child node directly to the originator node” [0099]); and
in response to a second condition associated with a service level of a child node being determined to have been satisfied (e.g. “wherein said condition is met wherein said condition includes at least one of the following: if after sending a previous generated event data to the parent node a given time interval has lapsed, if after sending a previous generated event data to the parent node a random time has elapsed, if after sending a previous generated event data to the parent node a number of generated events exceed a predefined value, and if, after sending a previous generated event data to the parent node, a number of generated events equals a random value [0026]”, which condition is associated with service level), generating a second data structure (e.g. “the specified originator node sends the generated event data not only to a neighboring node as exemplified above, but also to a parent node, which in turn sends the generated event data to any one, or selected child nodes (parent nodes to other child nodes). Each of the receiving child nodes stores the data, and in case an event generated at their end and the so stored event data meet a given condition, then the specific child node may constitute a neighbor of the originator node. To this end, a proper notification (in the form of a response) is sent from the child node directly to the originator node. The originator node updates its neighboring data to include also the child node that originated the response” [0099], which notification is data and must have a structure considered as the second data structure).

It is noted that while disclosing candidate node and data structure, WIESMAIER is silent about the candidate node device is a parent node device usable to connect to a mobile device, service level of the mobile device and second data structure that comprises the parent node device and the capability of the parent node device,  which however had been known in the art before the effective filing date of the claimed invention as shown by Singh in a disclosure “SYSTEMS AND METHODS FOR NEIGHBORING NODE DISCOVERY IN A NETWORK” (Title), wherein “a neighboring node discovery method includes receiving, at a first node, a first neighbor solicitation message“ [0004], which neighbor solicitation message is associated with the data with a data structure comprising the capability of the parent node as discussed below. 
 Furthermore, “To provide proper routing between the nodes and the centralized network, the IoT system provides an internet protocol (IP) based infrastructure that transmits data between the nodes by relying on unique identifiers associated with each node (e.g., a unique IP address). For new nodes to couple to the IoT system, each of the new nodes may identify neighboring nodes that have available capacity to receive data from and provide data to the new node. Identifying the neighboring nodes, which may be potential parent nodes, may be referred to herein as a neighbor discovery operation” [0018]-[0019]. Note that aforesaid unique IP address of a parent node is considered as second data structure that comprises the parent node. Moreover, “In an example, a low power device 110, or any other node 108 or 109, that is not presently linked with a neighboring node may perform a neighbor discovery operation to identify a neighboring or potential parent node suitable for a communication strategy of the low power device 110 or other node 108 or 109…… While the neighbor discover operation is described below with respect to the low power device 110, any node 108 or 109 may perform the neighbor discovery operation in a similar manner. In the neighbor discovery operation, the low power device 110 transmits a neighbor solicitation message to any of the nodes 106a, 106b, 108, and 109 that are within communication range of the low power device 110…… The nodes 106a, 106b, 108, and 109 that receive the neighbor solicitation message may transmit neighbor advertisement messages back to the low power device 110 indicating an availability status to link with a new neighbor node and other characteristics of the node 106a, 106b, 108 or 109 that may aid the low power device 110 in deciding which node is the best candidate available to establish a link. For example, the nodes 106a, 106b, 108, and 109 may transmit indications of whether the nodes 106a, 106b, 108, and 109 are mains powered or battery powered. Additionally, the nodes 106a, 106b, 108, and 109 may transmit other indications including node capabilities, target address information, node status information, and time scheduling information……When comparing the neighbor advertisement message from the root node 106b with the neighbor advertisement messages from the root node 106a and the child nodes 108 and 109, the proximity of the root node 106b to the network 104 and the indication that the root node 106b is linked with fewer child nodes 108 than the root node 106a may both influence creation of a bidirectional data link between the root node 106b and the low power device 110. Other considerations may also influence the selection of a parent node by the low power device 110.” [0024]-[0026], which low power device 110 is a child node considered as the mobile device and node capabilities comprise capability of the parent node device. In addition, “the soliciting node 108 or 109 may receive elevated priority with a potential parent node when the device capabilities indicator 506 indicates that the child node 108 or 109 relies on a shorter network joining time, relies on shorter traffic turnaround times, generates a heightened level of traffic criticality, or has any other device capabilities that merit the elevated priority. In another example, the soliciting node 108 or 109 may receive lower priority with a neighbor or potential parent node when the device capabilities indicator 506 indicates that the soliciting node 108 or 109 has a low data throughput requirement or when the soliciting node 108 or 109 is a low traffic generating device” [0068], wherein “The device capabilities indicator 506 may include a 16-bit unsigned number that indicates device capabilities of the node 106, 108, 109, and/or 110 transmitting a message including the device capabilities” [0049]. Note that aforesaid shorter network joining time is also associated with service level of the mobile device.
Therefore, it would have been obvious to one of ordinary skill in the art to combine Singh’s method of determining a parent node to be used for the connectivity with a mobile device to WEISMAIER’s method of determining a neighbor node and also combine the data representative of the parent node and the capability of the parent node of Singh with the second data structure of WEISMAIER so that “communication bandwidth consumption resulting from the neighbor discovery operations” may be reduced and “mechanisms that efficiently generate reliable communication links between nodes within the IoT system” may be provided [0019].
 It is further noted that while disclosing service level, WIESMAIER in view of Singh is silent about wherein the service level comprises an enhanced mobile broadband service, and based on the service level being determined to be the enhanced mobile broadband service, biasing the mobile device towards a donor device based on a number of hops between the donor device and the mobile device, which however had been known in the art before the effective filing date of the claimed invention as shown by Hong in a disclosure “METHOD AND APPARATUS FOR RESELECTING PATH FOR IAB RELAYING IN WIRELESS COMMUNICATION SYSTEM” (Title), wherein “In NR, path reselection problem can be seriously occurred. Since NR network nodes, e.g. IAB nodes, are connected with forming multiple hops, a suitable path should be selected. Such path reselection scheme is necessary to support service continuity so as to avoid radio link failure (RLF)” [0137]. Furthermore, “various factors other than cell quality may be configured for criteria of path reselection. The various factors for criteria of path reselection may include at least one of the followings: …. Latency: Latency from the corresponding node to 5G core network. Number of hops: How many nodes are connected from the corresponding node to 5G core network. ….. Supported slice or service type: one of enhanced mobile broadband (eMBB), ultra-low latency communications (URLLC) or massive internet-of-things (MIoT)” [0142]-[0147], which service type is associated with the service level and the path selection or the number of hops or the number of nodes connected from the corresponding node to the 5G core network is associated with biasing the mobile device towards a donor device, wherein the 5G core network is associated with the donor device since “IAB-donor refers RAN node which provides UE's interface to core network and wireless backhauling functionality to IAB nodes” [0097]. Thus the path selection depends on the service level.  Note that since path selection is based on selecting the number of hops between the corresponding node and the donor node, for enhanced mobile broadband (eMBB) service, the biasing of the corresponding node towards the donor node is based on the service level, which corresponding node is the mobile device.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the enhanced mobile broadband (eMBB) service level of the mobile device to the method for selecting the path or the number of hops between the donor device and the mobile device of WIESMAIER in view of Singh so that “various factors other than cell quality may be configured for criteria of path reselection” [0142] and thus applicable to new radio (NR) systems.

Regarding claim 15,    A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (e.g. “The operations in accordance with the teachings herein may be performed by a computer specially constructed for the desired purposes or by a general-purpose computer specially configured for the desired purpose by a computer program stored in a non-transitory computer-readable storage medium” [0077]), comprising:
accessing (e.g. “an originator node of said plurality of originator nodes is configured to generate an event and send generated event data relating to said generated event to at least one neighboring node, for facilitating processing of said generated event data by a processor of each one of said at least one neighboring nodes“ [0056]. Moreover, “the specified originator node sends the generated event data not only to a neighboring node as exemplified above, but also to a parent node, which in turn sends the generated event data to any one, or selected child nodes (parent nodes to other child nodes). Each of the receiving child nodes stores the data, and in case an event generated at their end and the so stored event data meet a given condition, then the specific child node may constitute a neighbor of the originator node” [0099], which parent node accessing the generated event data is considered as the non-transitory machine readable medium accessing the event data and which parent node will be referred to as neighbor parent node for the remainder of this document) capability data (e.g. “The generated event data can include any data relating to the generated event such as the event itself, a copy of the event, a part of the event, a processed version of the event, data related to the event, such as metadata, data relating to the originator of the event such as the originator's ID uniquely identifying the originator node, or any other information that pertains to the originator node. One should note that the generated event data can include one or more of the content and non-content characteristics of the generated event, such as the generation time of the event which is a non-content characteristic of the event, but can also include other data relating to the event, such as a part of the event” [0108], which event data is associated with capability data and content and non-content characteristic of the event is associated with capabilities of candidate node device) representative of capabilities of candidate node devices (e.g. aforesaid originator nodes) of a network (e.g. “FIG. 1, it illustrates a high level functional block diagram schematically illustrating a network enabling establishing a neighborhood between nodes and allowing communication between nodes, in accordance with certain embodiments of the presently disclosed subject matter. Thus, Network 100 may be any type of communication network. For example communication can be realized over any one of the following networks: the Internet, a local area network (LAN), wide area network (WAN), metropolitan area network (MAN), any type of telephone network (including for example PSTN with DSL technology) or mobile network (including for example GSM, GPRS, CDMA etc.), or any combination thereof. Communication in the network can be realized through any suitable connection (including wired or wireless) and communication technology or standard (WiFi, 3G, LTE, etc)“ [0101]);
accessing a first data structure (e.g. aforesaid originator's ID in the generated event data must have a data structure, which data structure is considered as the first data structure), wherein the first data structure comprises candidate node data representative of candidate node devices to be used for connectivity (e.g. aforesaid originator's IDs from multiple neighbors uniquely identifying the originator nodes is considered as the candidate node data representative of the candidate node devices to be used for connectivity);
based on the capability data, accessing the first data structure (e.g. aforesaid event data comprises the capability data and the first data structure), and a first condition associated with a geographic radius of the candidate node devices being determined to have been satisfied (e.g. “Data storage 205 can also store a function data 217. Function data 217 can include one or more functions. Each function is indicative of how to determine whether a condition is met in order to determine whether a receiving node is a neighboring node of an originator node” [0157], wherein “A function can indicate that the condition is met, if the number of hops (or the physical distance) between the originator node and receiving node 200 is not larger than a given threshold” [0163]. Note that the condition of the physical distance meeting a given threshold is associated with the condition of geographic radius of the candidate node devices being determined to have been satisfied),  selecting a candidate node device, of the candidate node devices (e.g. “the specified originator node sends the generated event data not only to a neighboring node as exemplified above, but also to a parent node, which in turn sends the generated event data to any one, or selected child nodes (parent nodes to other child nodes). Each of the receiving child nodes stores the data, and in case an event generated at their end and the so stored event data meet a given condition, then the specific child node may constitute a neighbor of the originator node. To this end, a proper notification (in the form of a response) is sent from the child node directly to the originator node” [0099]); 
in response to a second condition associated with a service level of a child node being determined to have been satisfied (e.g. “wherein said condition is met wherein said condition includes at least one of the following: if after sending a previous generated event data to the parent node a given time interval has lapsed, if after sending a previous generated event data to the parent node a random time has elapsed, if after sending a previous generated event data to the parent node a number of generated events exceed a predefined value, and if, after sending a previous generated event data to the parent node, a number of generated events equals a random value [0026]”, which condition is associated with service level), generating a second data structure (e.g. “the specified originator node sends the generated event data not only to a neighboring node as exemplified above, but also to a parent node, which in turn sends the generated event data to any one, or selected child nodes (parent nodes to other child nodes). Each of the receiving child nodes stores the data, and in case an event generated at their end and the so stored event data meet a given condition, then the specific child node may constitute a neighbor of the originator node. To this end, a proper notification (in the form of a response) is sent from the child node directly to the originator node. The originator node updates its neighboring data to include also the child node that originated the response” [0099], which notification is data considered as the selected node data and must have a structure considered as the second data structure) that comprises selected node data.

It is noted that while disclosing candidate node and data structure, WIESMAIER is silent about the candidate node device to be used to connect to a mobile device, service level of the mobile device and second data structure that comprises selected node data representative of  the candidate node device and the capabilities of the candidate node device,  which however had been known in the art before the effective filing date of the claimed invention as shown by Singh in a disclosure “SYSTEMS AND METHODS FOR NEIGHBORING NODE DISCOVERY IN A NETWORK” (Title), wherein “a neighboring node discovery method includes receiving, at a first node, a first neighbor solicitation message“ [0004], which neighbor solicitation message is associated with the data with a data structure comprising the capability of the selected node as discussed below. 
 Furthermore, “To provide proper routing between the nodes and the centralized network, the IoT system provides an internet protocol (IP) based infrastructure that transmits data between the nodes by relying on unique identifiers associated with each node (e.g., a unique IP address). For new nodes to couple to the IoT system, each of the new nodes may identify neighboring nodes that have available capacity to receive data from and provide data to the new node. Identifying the neighboring nodes, which may be potential parent nodes, may be referred to herein as a neighbor discovery operation” [0018]-[0019]. Note that aforesaid unique IP address of a selected node is considered as second data structure that comprises the selected node. Moreover, “In an example, a low power device 110, or any other node 108 or 109, that is not presently linked with a neighboring node may perform a neighbor discovery operation to identify a neighboring or potential parent node suitable for a communication strategy of the low power device 110 or other node 108 or 109…… While the neighbor discover operation is described below with respect to the low power device 110, any node 108 or 109 may perform the neighbor discovery operation in a similar manner. In the neighbor discovery operation, the low power device 110 transmits a neighbor solicitation message to any of the nodes 106a, 106b, 108, and 109 that are within communication range of the low power device 110…… The nodes 106a, 106b, 108, and 109 that receive the neighbor solicitation message may transmit neighbor advertisement messages back to the low power device 110 indicating an availability status to link with a new neighbor node and other characteristics of the node 106a, 106b, 108 or 109 that may aid the low power device 110 in deciding which node is the best candidate available to establish a link. For example, the nodes 106a, 106b, 108, and 109 may transmit indications of whether the nodes 106a, 106b, 108, and 109 are mains powered or battery powered. Additionally, the nodes 106a, 106b, 108, and 109 may transmit other indications including node capabilities, target address information, node status information, and time scheduling information……When comparing the neighbor advertisement message from the root node 106b with the neighbor advertisement messages from the root node 106a and the child nodes 108 and 109, the proximity of the root node 106b to the network 104 and the indication that the root node 106b is linked with fewer child nodes 108 than the root node 106a may both influence creation of a bidirectional data link between the root node 106b and the low power device 110. Other considerations may also influence the selection of a parent node by the low power device 110.” [0024]-[0026], which low power device 110 is considered as the mobile device and node capabilities comprise capability of the selected node device. In addition, “the soliciting node 108 or 109 may receive elevated priority with a potential parent node when the device capabilities indicator 506 indicates that the child node 108 or 109 relies on a shorter network joining time, relies on shorter traffic turnaround times, generates a heightened level of traffic criticality, or has any other device capabilities that merit the elevated priority. In another example, the soliciting node 108 or 109 may receive lower priority with a neighbor or potential parent node when the device capabilities indicator 506 indicates that the soliciting node 108 or 109 has a low data throughput requirement or when the soliciting node 108 or 109 is a low traffic generating device” [0068], wherein “The device capabilities indicator 506 may include a 16-bit unsigned number that indicates device capabilities of the node 106, 108, 109, and/or 110 transmitting a message including the device capabilities” [0049]. Note that aforesaid shorter network joining time is also associated with service level of the mobile device.
Therefore, it would have been obvious to one of ordinary skill in the art to combine Singh’s method of determining a parent node to be used for the connectivity with a mobile device to WEISMAIER’s method of determining a candidate node device  as a neighbor node and also combine the data representative of the parent node and the capability of the parent node of Singh with the second data structure of WEISMAIER so that “communication bandwidth consumption resulting from the neighbor discovery operations” may be reduced and “mechanisms that efficiently generate reliable communication links between nodes within the IoT system” may be provided [0019].
It is further noted that while disclosing the service level, WIESMAIER in view of Singh is silent about determining that an ultra-reliable low-latency communication service is associated with the service level of the mobile device; and in response to the determining that the ultra-reliable low-latency communication service is associated with the service level of the mobile device, biasing the mobile device based on topology data representative of a topology of the network, which however had been known in the art before the effective filing date of the claimed invention as shown by Hong in a disclosure “METHOD AND APPARATUS FOR RESELECTING PATH FOR IAB RELAYING IN WIRELESS COMMUNICATION SYSTEM” (Title), wherein “In NR, path reselection problem can be seriously occurred. Since NR network nodes, e.g. IAB nodes, are connected with forming multiple hops, a suitable path should be selected. Such path reselection scheme is necessary to support service continuity so as to avoid radio link failure (RLF)” [0137]. Furthermore, “various factors other than cell quality may be configured for criteria of path reselection. The various factors for criteria of path reselection may include at least one of the followings: …. Latency: Latency from the corresponding node to 5G core network. Number of hops: How many nodes are connected from the corresponding node to 5G core network. ….. Supported slice or service type: one of enhanced mobile broadband (eMBB), ultra-low latency communications (URLLC) or massive internet-of-things (MIoT)” [0142]-[0147], which service type is associated with the service level and the number of hops or in other words the number of nodes connected from the corresponding node to the 5G core network is associated with biasing the node device towards a donor device, wherein the 5G core network is associated with the donor device since “IAB-donor refers RAN node which provides UE's interface to core network and wireless backhauling functionality to IAB nodes” [0097]. Note that since path selection is based on selecting the number of hops between the corresponding node and the donor node, or the topology of the network with the number of hops as the topology data, for ultra-reliable and low latency communications (URLLC) service, the biasing of the corresponding node towards the donor node is based on the service level, wherein the corresponding node in this case is the mobile device.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the ultra-reliable and low latency communications (URLLC) service level of the mobile device to the method for selecting the path between the donor device and the mobile device of WIESMAIER in view of Singh so that “various factors other than cell quality may be configured for criteria of path reselection” [0142] and thus applicable to new radio (NR) systems.

WIESMAIER in view of Singh and Hong further discloses the following (Note: unless mentioned otherwise references made below draw to WIESMAIER):

With respect to dependent claims:

Regarding claim 4,    The method of claim 1, further comprising:
adding, by the network device, hop order data representative of a hop order associated with the candidate node device to the second data structure (e.g. “Additional examples of functions in cases of a non-content aware characteristic of an event can relate to characteristics of the originator node, for example, the number of hops (or the physical distance) between the originator node and node 200. A function can indicate that the condition is met, if the number of hops (or the physical distance) between the originator node and receiving node 200 is not larger than a given threshold” [0163]).

Regarding claim 5,    The method of claim 1, further comprising:
sending, by the network device, the second data structure to the node device for use in connecting to the parent node device (e.g. Singh: “The nodes 106a, 106b, 108, and 109 that receive the neighbor solicitation message may transmit neighbor advertisement messages back to the low power device 110 indicating an availability status to link with a new neighbor node and other characteristics of the node 106a, 106b, 108 or 109 that may aid the low power device 110 in deciding which node is the best candidate available to establish a link. For example, the nodes 106a, 106b, 108, and 109 may transmit indications of whether the nodes 106a, 106b, 108, and 109 are mains powered or battery powered. Additionally, the nodes 106a, 106b, 108, and 109 may transmit other indications including node capabilities, target address information, node status information, and time scheduling information” [0025]).
Regarding claim 6,    The method of claim 5, wherein the sending the second data structure comprises sending the second data structure via a new radio resource control container message (e.g. Hong: “A radio resource control (RRC) layer belongs to L3. The RRC layer is only defined in the control plane. The RRC layer controls radio resources between the UE and the network. To this end, the RRC layer exchanges RRC messages between the UE and the BS. The main services and functions of the RRC layer include broadcast of system information related to AS and NAS, paging, establishment, maintenance and release of an RRC connection between the UE and the network, security functions including key management, establishment, configuration, maintenance and release of radio bearers, mobility functions, QoS management functions, UE measurement reporting and control of the reporting, NAS message transfer to/from NAS from/to UE. In other words, the RRC layer controls logical channels, transport channels, and physical channels in relation to the configuration, reconfiguration, and release of radio bearers” [0040]-[0041]).

Regarding claim 7,    The method of claim 5, wherein the sending the second data structure comprises sending the second data structure via a dedicated system information broadcast message (e.g. Hong: “Each node among the multiple node may broadcast information on various factors configured for criteria of path reselection. In this case, each node may broadcast each offset of various factors configured for criteria of path reselection” [0152]).

Regarding claim 11,   The system of claim 8, wherein the service level of the mobile device further comprises an ultrareliable low-latency communication service (e.g. Hong: aforesaid ultrareliable low-latency communication service).

Regarding claim 12,    The system of claim 11, wherein the operations further comprise:
based on the service level being determined to be the ultra-reliable low-latency communication service, biasing the mobile device towards the donor device based on the number of hops between the donor device and the mobile device (e.g. Hong: aforesaid biasing based on number of hops).

Regarding claim 14,    The system of claim 8, wherein the operations further comprise:
utilizing a system information broadcast signal to support an idle mode cell selection (e.g. Hong: “A predetermined operation may be performed according to the RRC state. In RRC_IDLE, public land mobile network (PLMN) selection, broadcast of system information (SI), cell re-selection mobility, core network (CN) paging and discontinuous reception (DRX) configured by NAS may be performed” [0043]).

Regarding claim 18,    The non-transitory machine-readable medium of claim 15, wherein the operations further comprise:
determining that an enhanced mobile broadband service is associated with the service level of the mobile device (e.g. Hong: aforesaid enhanced mobile broadband service eMBB).

Regarding claim 19,  The non-transitory machine-readable medium of claim 18, wherein the operations further comprise:
in response to the determining that the enhanced mobile broadband service is associated with the service level of the mobile device, biasing the mobile device based on the topology data representative of the topology of the network (e.g. aforesaid biasing of the mobile device based on number of hops which number of hops is associated with topology data representative of the topology of the network).

Regarding claim 20,    The non-transitory machine-readable medium of claim 19, wherein the biasing is performed in response to a third condition associated with a node type of the network being determined to have been satisfied (e.g. “there may be more than one type of neighborhood relationship between nodes in the network. The type can be e.g. based on the event used to associate a receiving node to an originator node as a new neighboring node. Accordingly, some or all of the neighboring nodes may be associated with a certain type of neighborhood relationship. For example, reverting back to the example of an event data being a copy of a captured image including a face, a receiving node A can be neighbor of originator node 200 due to detecting the same face. Simultaneously, a receiving node B can be neighbor of originator node 200 due to including the same sensor type, e.g. day camera. In such an example, originator node 200 may have two or more types of neighborhood relationships, one type associated with receiving node A (and possibly other neighboring nodes, e.g. receiving nodes detected the same face) and another type associated with receiving node B (and possibly other neighboring nodes, e.g. receiving nodes including the same sensor type). According to certain embodiments of the presently disclosed subject matter, neighboring nodes associated with different types of neighborhood relationships are not necessarily neighbors of each other. For example, node B and node A may not be neighboring nodes of each other” [0156]. Furthermore, Singh: “the node status indicators may help the low power device 110 determine whether the low power device 110 should seek a different potential parent node after receiving a neighbor advertisement message that includes the node status option 400. For example, if the node status indicator 406 indicates that the neighbor cache of a potential parent node is full, the low power device 110 may seek a different parent node to avoid a unidirectional flow of information (e.g., data flow from the low power device 110 to the root node 106 but not from the root node 106 to the low power device 110)” [0043]).

Regarding claim 22, The non-transitory machine-readable medium of claim 15, wherein the operations further comprise:
utilizing a system information broadcast signal to support an idle mode cell selection (e.g. Hong: “A predetermined operation may be performed according to the RRC state. In RRC_IDLE, public land mobile network (PLMN) selection, broadcast of system information (SI), cell re-selection mobility, core network (CN) paging and discontinuous reception (DRX) configured by NAS may be performed” [0043]).
Regarding claim 23,  The method of claim 1, wherein the service level further comprises an enhanced mobile broadband service (e.g. Hong: aforesaid enhanced mobile broadband (EMBB) service).
Regarding claim 24,   The method of claim 23, further comprising, based on the service level being determined to be the enhanced mobile broadband service, biasing the node device towards the donor device based on the number of hops between the donor device and the node device (e.g. aforesaid biasing based on topology and number of hops).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIESMAIER in view of Singh and Hong as applied to claim 1 above and further in view of Sullivan (US 20160095081 A1).

WIESMAIER in view of Singh and Hong further discloses the following (Note: unless mentioned otherwise references made below draw to WIESMAIER):

Regarding claim 2,    The method of claim 1, further comprising:
in response to the second condition being determined to have been satisfied, associating, by the network device, the candidate node device as the parent node device (e.g. Note that when the wireless network device receives the capability data and determines that it came from the parent node, it generates the data structure comprising data associated with the parent node).

It is noted that while disclosing data structure, WIESMAIER is silent about labeling, by the network device, the parent node device, which however had been known in the art before the effective filing date of the claimed invention as shown by Sullivan in a disclosure “Generation And Management Of Network Connectivity Information” (Title), wherein “the data indicative of the one or more wireless tags that are coupled to the wireless tag 302a can be arranged in a hierarchical data structure comprising: a top tier having data indicative of the wireless tag 302a, which can be referred to as parent node in the hierarchy” [0061], which tagging is associated with labeling the parent node device.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the data structure of WIESMAIER with the tagging of the parent node of Sullivan so that “operational issues” can be addressed “expeditiously, with ensuing reduction of cost and time associated with network service, and increased quality of customer service and increased customer satisfaction” [0107].

WIESMAIER in view of Singh, Hong and Sullivan further discloses the following (Note: unless mentioned otherwise references made below draw to WIESMAIER):

Regarding claim 3,    The method of claim 2, wherein the capability data is associated with a location of the candidate node device in relation to the parent node device (e.g. “Other examples of a non-content aware characteristic may be unrelated to the generated event, and possibly refer to the originator node itself, such as the type of sensor included in the originator node, the physical location of the originator node, etc.” [0105], which physical location of the originator node is the location of the candidate node in relation to the parent node. Furthermore, Singh: “the node status indicator 406 indicating the tentative cache entry may provide an indication to the low power device 110 or other child node 108 or 109 that the low power device 110 or other child node 108 or 109 can establish a tentative link with the root node 106 or any other node 108 or 109. The tentative cache entry may be in a tentative cache location reserved within a neighbor cache of the root node 106 or any other node, such as node 108 or 109, depending on which node caches the entry” [0044]).

Claims 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIESMAIER in view of Singh and Hong as applied to claims 8 and 15 above and further in view of Akhtar et. al. (US 20090185527, Akhtar hereinafter).

WIESMAIER in view of Singh and Hong further discloses the following (Note: unless mentioned otherwise references made below draw to WIESMAIER):

Regarding claim 13,    The system of claim 8, wherein the operations further comprise:
operations at the originator node side and operations at the receiving node side (e.g. “FIG. 4 is a flowchart exemplifying operations which are carried out at the originator node side…… FIG. 5 is a flowchart exemplifying operations which are carried out at the receiving node side” [0066] – [0067]).

It is noted that while disclosing operations, WIESMAIER is silent about based on a policy received from a radio access network controller, initiating a mobility procedure by a central unit device, which however had been known in the art before the effective filing date of the claimed invention as shown by Akhtar in a disclosure “Radio Resource Reservation for Wireless Networks” (Title) wherein “the radio network controller receiving a quality of service policy value from a serving node on the system, the policy value used by the radio network controller to create a quality of service profile and, based on the profile, allocate the network resources required to support the quality of service upon receipt of a response to a page to a coupled access terminal” claim 8, which radio network controller is considered as the central unit device, the serving node is considered as the radio access network controller and allocating network resources is associated with initiating a mobility procedure.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the operations of WIESMAIER with the initiating a mobility procedure of Akhtar so that “performance indicators such as call setup latency”  is improved [0022].

Regarding claim 21,  The non-transitory machine-readable medium of claim 15, wherein the operations further comprise:
based on a policy received from a network controller, initiating a mobility procedure by a central unit device (e.g. Note that this claim is similar to claim 13 except that it is a machine-readable medium claim, and thus the same reasoning as applied to claim 13 applies here as well).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571 272 3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411             

/JUNG H PARK/Primary Examiner, Art Unit 2411